                                                  Case 2:20-cv-00428-APG-NJK Document 56
                                                                                      57 Filed 02/02/21
                                                                                               02/03/21 Page 1 of 4
                                                                                                                  3



                                      1 Meng Zhong
                                        Nevada Bar No. 12145
                                      2 Brian D. Blakley
                                        Nevada Bar No. 13074
                                      3 Dale Kotchka-Alanes
                                        Nevada Bar No. 13168
                                      4 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        3993 Howard Hughes Pkwy, Suite 600
                                      5 Las Vegas, NV 89169-5996
                                        Tel: 702.949.8200
                                      6 E-mail: mzhong@LRRC.com
                                        E-mail: bblakley@LRRC.com
                                      7 E-mail: dkotchkaalanes@LRRC.com

                                      8 Jeffrey A. Feasby (pro hac vice)
                                        PEREZ VAUGHN & FEASBY, INC.
                                      9 600 B Street, Suite 2100
                                        San Diego, CA 92101
                                     10 Tel: 619.741.0242
                                        Fax: 619.460.0437
                                     11 E-mail: feasby@pvflaw.com
3993 Howard Hughes Pkwy, Suite 600




                                     12     Attorneys for Plaintiff
                                            JoshCo Tech, LLC
                                     13
                                                                      UNITED STATES DISTRICT COURT
Las Vegas, NV 89169-5996




                                     14                                    DISTRICT OF NEVADA

                                     15 JOSHCO TECH, LLC, a Nevada limited             Case No.: 2:20-cv-00428-APG-NJK
                                        liability company,
                                     16
                                                 Plaintiff,                            STATUS REPORT
                                     17
                                        v.
                                     18
                                        MJJ&L HOLDING, LLC; ZEPLIN GLOBAL
                                     19 GROUP, LLC; JAVIER LUJAN; and
                                        MICHAEL ZUCCARELLO,
                                     20
                                                 Defendants.
                                     21
                                        JOSHCO TECH, LLC, a Nevada limited             Case No.: 2:20-cv-00497-JAD-DJA
                                     22 liability company,

                                     23             Plaintiff,

                                     24 v.

                                     25 MICHAEL ZUCCARELLO, an individual;
                                        ZRM CONSULTING, INC., a California
                                     26 corporation,

                                     27             Defendants.

                                     28

                                                                                   1
                                          113486633.1
                                                  Case 2:20-cv-00428-APG-NJK Document 56
                                                                                      57 Filed 02/02/21
                                                                                               02/03/21 Page 2 of 4
                                                                                                                  3



                                      1 JOSHCO TECH, LLC, a Nevada limited                  Case No.: 2:20-cv-00499-JAD-EJY
                                        liability company,
                                      2
                                                 Plaintiff,
                                      3
                                        v.
                                      4
                                        MICHAEL ZUCCARELLO, an individual;
                                      5 MJJ&L HOLDINGS, LLC, a California limited
                                        liability company,
                                      6
                                                 Defendants.
                                      7
                                        JOSHCO TECH, LLC, a Nevada limited                  Case No.: 2:20-cv-00526-APG-NJK
                                      8 liability company,

                                      9             Plaintiff,
                                     10 v.

                                     11 DOES 1-4, the owners and operators of
                                        vetbcg.com, et al.,
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                 Defendants.
                                     13
Las Vegas, NV 89169-5996




                                        JOSHCO TECH, LLC, a Nevada limited                  Case No.: 2:20-cv-00712-JAD-NJK
                                     14 liability company,

                                     15             Plaintiff,
                                     16 v.

                                     17 DOES 1-4, the owners and operators of
                                        proveteranconsulting.com, et al.,
                                     18
                                               Defendants.
                                     19

                                     20             Plaintiff JoshCo Tech, LLC (“JoshCo Tech”) and defendants MJJ&L Holding, LLC

                                     21 (“MJJ&L”), Zeplin Global Group, LLC (“Zeplin”), Javier Lujan (“Lujan”), Michael Zuccarello

                                     22 (“Zuccarello”), and ZRM Consulting, INC. (“ZRM”) (collectively, “Defendants”) hereby submit

                                     23 this joint status report pursuant to the Order entered at January 20, 2021 (ECF No. 54).

                                     24             The parties are gathering the remaining signatures for the settlement agreement and

                                     25 anticipate a stipulated dismissal to be filed soon. Accordingly, JoshCo Tech and Defendants

                                     26 respectfully request the Court continue the previous stay for one week. The parties propose

                                     27 submitting a status report on February 9, 2021 assuming no stipulated dismissal is filed before

                                     28 then.

                                                                                        2
                                          113486633.1
                                                  Case 2:20-cv-00428-APG-NJK Document 56
                                                                                      57 Filed 02/02/21
                                                                                               02/03/21 Page 3 of 4
                                                                                                                  3



                                      1

                                      2     Dated this 2nd day of February, 2021.           Dated this 2nd day of February, 2021.
                                            GILE LAW GROUP LTD.                             LEWIS ROCA
                                      3                                                     ROTHGERBER CHRISTIE LLP

                                      4
                                            By: /s/ Ryan Gile                               By: /s/ Meng Zhong
                                      5     Ryan Gile, Esq.                                 Meng Zhong, Nevada Bar No. 12145
                                            1180 N. Town Center Drive, Suite 100            Brian D. Blakley, Nevada Bar No. 13074
                                      6     Las Vegas, NV 89144                             Dale Kotchka-Alanes, Nevada Bar No. 13168
                                            E-mail: rg@gilelawgroup.com                     3993 Howard Hughes Pkwy, Suite 600
                                      7                                                     Las Vegas, NV 89169-5996
                                            Attorney for MJJ&L Holding, LLC                 E-mail: mzhong@LRRC.com
                                      8                                                     E-mail: bblakley@LRRC.com
                                                                                            E-mail: dkotchkaalanes@LRRC.com
                                      9     Dated this 2nd day of February, 2021.
                                                                                            Jeffrey A. Feasby (pro hac vice)
                                     10     BORGHESE LEGAL, LTD.                            PEREZ VAUGHN & FEASBY, INC.
                                                                                            600 B Street, Suite 2100
                                     11                                                     San Diego, CA 92101
                                            By: /s/ Mark Borghese                           Tel: 619.741.0242
3993 Howard Hughes Pkwy, Suite 600




                                     12     Mark Borghese, Esq.                             Fax: 619.460.0437
                                            10161 Park Run Drive, Suite 150
                                     13     Las Vegas, NV 89145                             E-mail: feasby@pvflaw.com
                                            E-mail: mark@borgheselegal.com
Las Vegas, NV 89169-5996




                                     14                                                     Attorneys for Plaintiff
                                            Attorneys for Zeplin Global Group, LLC,         JoshCo Tech, LLC
                                     15     Javier Lujan, and Michael
                                            Zuccarello
                                     16
                                                                                      IT IS SO ORDERED.
                                     17

                                     18
                                                                                      _______________________________________
                                     19                                               UNITED STATES DISTRICT COURT
                                                                                      JUDGE/UNITED STATES MAGISTRATE JUDGE
                                     20
                                                                                              February 3, 2021
                                                                                      DATED: _______________________________
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                        3
                                          113486633.1
